Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.20 Filed 04/27/21 Page 1 of 18




                         United States District Court
                         Eastern District of Michigan
                              Southern Division

United States of America,

            Plaintiff,
                                         Hon. Laurie J. Michelson
v.
                                         Case No. 21-cr-20228
Deanna Barash,

            Defendant.
                                     /

                             Plea Agreement
     The United States of America and the defendant, Deanna Barash,

have reached a plea agreement under Federal Rule of Criminal

Procedure 11. The plea agreement’s terms are:

1.   Count of Conviction

     The defendant will waive her right to an indictment and will plead

guilty to Counts 1 of the Information. Count 1 charges the defendant

with obstructing a federal grand jury investigation under 18 U.S.C.

§ 1503.




                                 Page 1 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.21 Filed 04/27/21 Page 2 of 18




2.   Statutory Minimum and Maximum Penalties

     The defendant understands that the counts to which she is

pleading guilty carry the following minimum and maximum statutory

penalties:

Count 1        Term of imprisonment:           10 years

               Fine:                           $250,000

               Term of supervised release:     3 years


3.   Agreement Not to Bring Additional Charges

     If the Court accepts this agreement and imposes sentence

consistent with its terms, the United States Attorney’s Office for the

Eastern District of Michigan will not bring additional bribery charges

against the defendant for the conduct reflected in the factual basis.

4.   Elements of Count of Conviction

     The elements of Count 1 are:

     (1)     A proceeding was pending before a federal grand jury;

     (2)     Defendant was aware of the proceeding;

     (3)     Defendant influenced, obstructed, impeded, endeavored to

             influence, obstruct, impede the due administration of justice

             in that proceeding; and

                                Page 2 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.22 Filed 04/27/21 Page 3 of 18




     (4)   Defendant’s act was done “corruptly,” that is, knowingly and

           dishonestly, with the specific intent to subvert or undermine

           the due administration of justice.

5.   Factual Basis

     The parties agree that the following facts are true, accurately

describe the defendant’s role in the offense, and provide a sufficient

factual basis for the defendant’s guilty plea:

     From 2014 until September 2017, the defendant, Deanna Barash,

worked for the Northville, Michigan Public Schools (NPS) as an

Assistant Superintendent.

     In or around July 2017, Barash signed an agreement with Daniel

Budzinski to provide services for Budzinski’s company, Everest Studios

Inc. d/b/a Purpose, Inc. or Purpose Prep. (Purpose purports to provide

“Social-Emotional Learning” materials.) As part of this agreement,

Barash agreed to provide help with content and marketing of Purpose’s

materials. Purpose agreed to pay Barash $3,500 for her “effort and

help” from July 1, 2017 to August 15, 2017. In addition, Purpose agreed

to pay Barash 20% of any profits resulting from her efforts after

July 19, 2017.


                               Page 3 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.23 Filed 04/27/21 Page 4 of 18




     On July 10, 2017, without obtaining the internal review and

approval from NPS and without disclosing her relationship with

Purpose, Barash signed an agreement (a Statement of Work) that

committed NPS to obtain courses and/or materials from Purpose. More

specifically, on August 11, 2017, without obtaining the approval from

any NPS officials, Barash executed two Sales Order Forms /

Contracts—one for $20,000 (Order Date July 28, 2017) and the other for

$25,000 (Order Date August 11, 2017). Shortly thereafter, Barash

directed and secured payment for these sales, i.e., had NPS pay $45,000

to Purpose. On August 15, 2017, Barash deposited two checks into her

bank account from Everest Studios Inc. (or Purpose) for $1,500.00 and

$5,000.00 respectively.

     After Barash left NPS, NPS officials became aware of the

contracts with Purpose and Barash’s commitment to pay Purpose

without receiving further NPS approvals. In a May 2018 letter, NPS

officials made Barash aware that her conduct was unethical and

possibly criminal, and they would alert law enforcement.

     After learning this information from the NPS officials, Barash

deleted certain emails from her private email account.


                               Page 4 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.24 Filed 04/27/21 Page 5 of 18




     On May 23, 2019, federal law enforcement officials interviewed

Barash about her relationship with Purpose and the contracts between

NPS and Purpose. These officials made Barash and her attorney aware

of the pending federal investigation, which included a federal grand

jury investigation. During that interview, Barash explained that, after

receiving the May 2018 letter from NPS, she “panicked” and

intentionally deleted email messages from her personal account related

to Purpose.

     In a follow up interview on August 8, 2019, Barash retracted the

statement that she panicked. Instead, she explained that she deleted

the messages because she routinely deleted emails from her inbox and

felt the matter “was over.” In the interview, she then retracted that

statement and admitted she had panicked, but claimed she deleted the

messages because she was concerned about losing her job, license, and

being “raked over the coals.” Barash emphasized that she was not

attempting to prevent law enforcement from accessing her emails. She

agreed to take a polygraph examination on the subject.

     On December 9, 2019, Barash was given a polygraph examination

concerning her statements about deleting her emails, specifically


                               Page 5 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.25 Filed 04/27/21 Page 6 of 18




whether she deleted any emails for the purpose of obstructing a

criminal investigation or to evade law enforcement detection. She failed

the examination. Afterwards, Barash admitted that she deleted the

emails because she was made aware that she was under investigation

by law enforcement.

6.   Advice of Rights

     The defendant has read the Information, has discussed the

charges and possible defenses with her attorney, and understands the

crime charged. The defendant understands that, by pleading guilty, she

is waiving many important rights, including the following:

     A.    The right to plead not guilty and to persist in that plea;

     B.    The right to a speedy and public trial by jury;

     C.    The right to be represented by counsel—and, if necessary,

     have the court appoint counsel—at trial;

     D.    The right to be presumed innocent and to require the

     government to prove the defendant guilty beyond a reasonable

     doubt at trial;

     E.    The right to confront and cross-examine adverse witnesses

     at trial;


                               Page 6 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.26 Filed 04/27/21 Page 7 of 18




     F.    The right to testify or not to testify at trial, whichever the

     defendant chooses;

     G.    If the defendant chooses not to testify at trial, the right to

     have the jury informed that it may not treat that choice as

     evidence of guilt;

     H.    The right to present evidence or not to present evidence at

     trial, whichever the defendant chooses; and

     I.    The right to compel the attendance of witnesses at trial.

7.   Collateral Consequences of Conviction

     The defendant understands that her conviction here may carry

additional consequences under federal or state law. The defendant

understands that, if she is not a United States citizen, her conviction

here may require her to be removed from the United States, denied

citizenship, and denied admission to the United States in the future.

The defendant further understands that the additional consequences of

her conviction here may include, but are not limited to, adverse effects

on the defendant’s immigration status, naturalized citizenship, right to

vote, right to carry a firearm, right to serve on a jury, and ability to hold

certain licenses or to be employed in certain fields. The defendant


                                Page 7 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.27 Filed 04/27/21 Page 8 of 18




understands that no one, including the defendant’s attorney or the

Court, can predict to a certainty what the additional consequences of

the defendant’s conviction might be. The defendant nevertheless affirms

that the defendant chooses to plead guilty regardless of any

immigration or other consequences from her conviction.

8.   Defendant’s Guideline Range

     A.    Court’s Determination

     The Court will determine the defendant’s guideline range at

sentencing.

     B.    Acceptance of Responsibility

     The government recommends under Federal Rule of Criminal

Procedure 11(c)(1)(B) that the defendant receive a two-level reduction

for acceptance of responsibility under USSG § 3E1.1(a). Further, if the

defendant’s offense level is 16 or greater and the defendant is awarded

the two-level reduction under USSG § 3E1.1(a), the government

recommends that the defendant receive an additional one-level

reduction for acceptance of responsibility under USSG § 3E1.1(b). If,

however, the government learns that the defendant has engaged in any

conduct inconsistent with acceptance of responsibility—including, but



                               Page 8 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.28 Filed 04/27/21 Page 9 of 18




not limited to, making any false statement to, or withholding

information from, her probation officer; obstructing justice in any way;

denying her guilt on the offense to which she is pleading guilty;

committing additional crimes after pleading guilty; or otherwise

demonstrating a lack of acceptance of responsibility as defined in USSG

§ 3E1.1—the government will be released from its obligations under

this paragraph, will be free to argue that the defendant not receive any

reduction for acceptance of responsibility under USSG § 3E1.1, and will

be free to argue that the defendant receive an enhancement for

obstruction of justice under USSG § 3C1.1.

     C.    Other Guideline Recommendations

     The parties also recommend under Federal Rule of Criminal

Procedure 11(c)(1)(B) that the following guideline provisions do not

apply to the defendant’s guideline calculation on Count 1: USSG

§ 3B1.3 and USSG § 3C1.1.

     The parties have no other recommendations as to the defendant’s

guideline calculation.




                               Page 9 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.29 Filed 04/27/21 Page 10 of 18




     E.    Parties’ Obligations

     Both the defendant and the government agree not to take any

position or make any statement that is inconsistent with any of the

guideline recommendations or factual stipulations in paragraph 5.

Neither party is otherwise restricted in what it may argue or present to

the Court as to the defendant’s guideline calculation.

     F.    Not a Basis to Withdraw

     The defendant understands that she will have no right to

withdraw from this agreement or withdraw her guilty plea if she

disagrees, in any way, with the guideline range determined by the

Court, even if that guideline range does not incorporate the parties’

recommendations or factual stipulations in paragraph 5. The

government likewise has no right to withdraw from this agreement if it

disagrees with the guideline range determined by the Court.

9.   Imposition of Sentence

     A.    Court’s Obligation

     The defendant understands that in determining her sentence, the

Court must calculate the applicable guideline range at sentencing and

must consider that range, any possible departures under the sentencing



                               Page 10 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.30 Filed 04/27/21 Page 11 of 18




guidelines, and the sentencing factors listed in 18 U.S.C. § 3553(a), and

apply any applicable mandatory minimums.

     B.    Imprisonment

           1.    Recommendation

     Under Federal Rule of Criminal Procedure 11(c)(1)(B), the

government recommends that Court impose a sentence that is not

greater than the bottom of the guideline range as determined by the

Court.

           2.    No Right to Withdraw

     The government’s recommendation in paragraph 9.B.1 is not

binding on the Court. The defendant understands that she will have no

right to withdraw from this agreement or withdraw her guilty plea if

the Court decides not to follow the government’s recommendation. The

government likewise has no right to withdraw from this agreement if

the Court decides not to follow the government’s recommendation. If

however, the Court rejects or purports to reject any other term or terms

of this plea agreement, the government will be permitted to withdraw

from the agreement.




                               Page 11 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.31 Filed 04/27/21 Page 12 of 18




     C.    Supervised Release

           1.    Recommendation

     Under Federal Rule of Criminal Procedure 11(c)(1)(B), the parties

recommend that the Court impose a two-year term of supervised

release.

           2.    No Right to Withdraw

     The parties’ recommendation is not binding on the Court. The

defendant understands that she will have no right to withdraw from

this agreement or withdraw her guilty plea if the Court decides not to

follow the parties’ recommendation. The defendant also understands

that the government’s recommendation concerning the length of the

defendant’s sentence of imprisonment, as described above in paragraph

9.B.1, will not apply to or limit any term of imprisonment that results

from any later revocation of the defendant’s supervised release.

     D.    Fines

     There is no recommendation or agreement as to a fine.

     E.    Restitution

     The Court must order restitution to every identifiable victim of

the defendant’s offense. There is no recommendation or agreement on



                               Page 12 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.32 Filed 04/27/21 Page 13 of 18




restitution. The Court will determine at sentencing who the victims are

and the amounts of restitution they are owed.

     The defendant agrees that restitution is due and payable

immediately after the judgment is entered and is subject to immediate

enforcement, in full, by the United States. 18 U.S.C. §§ 3612(c) and

3613. If the Court imposes a schedule of payments, the defendant

agrees that the schedule of payments is a schedule of the minimum

payment due, and that the payment schedule does not prohibit or limit

the methods by which the United States may immediately enforce the

judgment in full.

     The defendant agrees to make a full presentence disclosure of her

financial status to the United States Attorney’s Office by completing a

Financial Disclosure Form and the accompanying releases for the

purpose of determining her ability to pay restitution. The defendant

agrees to complete and return the Financial Disclosure Form within

three weeks of receiving it from government counsel. The defendant

agrees to participate in a presentencing debtor’s examination if

requested to do so by government counsel.




                               Page 13 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.33 Filed 04/27/21 Page 14 of 18




      G.   Special Assessment

      The defendant understands that she will be required to pay a

special assessment of $100, due immediately upon sentencing.

10.   Appeal Waiver

      The defendant waives any right she may have to appeal her

conviction on any grounds. If the defendant’s sentence of imprisonment

does not exceed the top of the guideline range determined by the Court,

the defendant also waives any right she may have to appeal her

sentence on any grounds.

11.   Collateral Review Waiver

      The defendant retains the right to raise claims alleging ineffective

assistance of counsel or prosecutorial misconduct, as long as the

defendant properly raises those claims by collateral review under 28

U.S.C. § 2255. The defendant also retains the right to pursue any relief

permitted under 18 U.S.C. § 3582(c), as long as the defendant properly

files a motion under that section. The defendant, however, waives any

other right she may have to challenge his conviction or sentence by

collateral review, including, but not limited to, any right he[she] may

have to challenge her conviction or sentence on any grounds under



                               Page 14 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.34 Filed 04/27/21 Page 15 of 18




28 U.S.C. § 2255 (except for properly raised ineffective assistance of

counsel or prosecutorial misconduct claims, as described above),

28 U.S.C. § 2241, or Federal Rule of Civil Procedure 59 or 60.

12.   Consequences of Withdrawal of Guilty Plea or Vacation of
      Judgment

      If the defendant is allowed to withdraw her guilty plea, or if the

defendant’s conviction or sentence under this agreement is vacated, the

government may reinstate any charges against the defendant that were

dismissed as part of this agreement and may file additional charges

against the defendant relating, directly or indirectly, to any of the

conduct underlying the defendant’s guilty plea or any relevant conduct.

If the government reinstates any charges or files any additional charges

as permitted by this paragraph, the defendant waives her right to

challenge those charges on the ground that they were not filed in a

timely manner, including any claim that they were filed after the

limitations period expired.

13.   Use of Withdrawn Guilty Plea

      The defendant agrees that if she is permitted to withdraw her

guilty plea for any reason, she waives all of her rights under Federal

Rule of Evidence 410, and the government may use her guilty plea, any

                               Page 15 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.35 Filed 04/27/21 Page 16 of 18




statement that the defendant made at her guilty plea hearing, and the

factual basis set forth in this agreement, against the defendant in any

proceeding.

14.   Parties to Plea Agreement

      This agreement does not bind any government agency except the

United States Attorney’s Office for the Eastern District of Michigan.

15.   Scope of Plea Agreement

      This plea agreement is the complete agreement between the

parties and supersedes any other promises, representations,

understandings, or agreements between the parties concerning the

subject matter of this agreement that were made at any time before the

guilty plea is entered in court. Thus, no oral or written promises made

by the government to the defendant or to the attorney for the defendant

at any time before the defendant pleads guilty are binding except to the

extent they have been explicitly incorporated into this plea agreement.

If the parties have entered, or subsequently enter, into a written proffer

or cooperation agreement, though, this plea agreement does not

supersede or abrogate the terms of that agreement. This plea

agreement also does not prevent any civil or administrative actions


                               Page 16 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.36 Filed 04/27/21 Page 17 of 18




against the defendant, or any forfeiture claim against any property, by

the United States or any other party.

16.   Acceptance of Agreement by Defendant

      This plea offer expires unless it has been received, fully signed, in

the United States Attorney’s Office by 5:00 PM EST on March 31, 2021.

The government may withdraw from this agreement at any time before

the defendant pleads guilty.

                                        Saima S. Mohsin
                                        Acting United States Attorney



David A. Gardey                         Steven P. Cares
Chief, Public Corruption Unit           Assistant United States
Assistant United States                 Attorney
Attorney

Dated: 3/16/2021




                               Page 17 of 18
Case 2:21-cr-20228-LJM-APP ECF No. 10, PageID.37 Filed 04/27/21 Page 18 of 18
